ACCEPTED
                                                                                                                                  09-17-00247-CR
                                                                                                                       Print Form
                                                                                                                      NINTH COURT OF APPEALS
                                                                                                                              BEAUMONT, TEXAS
Appellate Docket Number:       09-17-00247                                                                                     12/13/2017 3:59 PM
                                                                                                                           CAROL ANNE HARLEY
                                                                                                                                           CLERK
Appellate Case Style: Style:   Mary Bajork Marbach

                        Vs.    State of Texas
                                                                                                            FILED IN
Companion Case:            16-311601                                                                 9th COURT OF APPEALS
                                                                                                         BEAUMONT, TEXAS
                                                                                                     12/13/2017 3:59:33 PM
Amended/corrected statement:                                                                           CAROL ANNE HARLEY
                                                                                                              Clerk
                                             DOCKETING STATEMENT (Criminal)
                                            Appellate Court: 9th Court of Appeals


I. Appellant                                                         II. Appellant Attorney(s)
First Name:      Mary                                                   Lead Attorney
Middle Name:     Bajork                                              First Name:       Brian
Last Name:       Marbach                                             Middle Name:      Christopher
Suffix:   II.                                                        Last Name:        Burns
Appellant Incarcerated?        Yes     No                            Suffix:
Amount of Bond:                                                         Appointed                    District/County Attorney
Pro Se:                                                                 Retained                     Public Defender
                                                                     Firm Name:           Brian C. Burns, Attorney at Law, PLLC
                                                                     Address 1:        318 N. Main St.
                                                                     Address 2:
                                                                     City:             Conroe
                                                                     State:    Texas                       Zip+4:    77301
                                                                     Telephone:        936-647-2422          ext.
                                                                     Fax:      936-788-2099
                                                                     Email:    brian@briancburns.com
                                                                     SBN:      24048374

                                                                                                                    Add Appellant/Attorney
III. Appellee                                                                   IV. Appellee Attorney(s)
First Name:                                                                         Lead Attorney
Middle Name:                                                                    First Name:         William
Last Name:                                                                      Middle Name:        J.
Suffix:                                                                         Last Name:          Delmore
Appellee Incarcerated?            Yes         No                                Suffix:   III.
Amount of Bond:                                                                     Appointed                 District/County Attorney
Pro Se:                                                                             Retained                  Public Defender
                                                                                Firm Name:               Montgomery County District Attorney's Office
                                                                                Address 1:          207 W. Phillips St., 2nd Floor
                                                                                Address 2:
                                                                                City:               Conroe
                                                                                State:    Texas                          Zip+4:      77301
                                                                                Telephone:          (936) 539-7800         ext.
                                                                                Fax:      (936) 760-6940
                                                                                Email:    bill.delmore@mctx.org
                                                                                SBN:                                                 Add Appellee/Attorney
                                                                                          05732400

V. Perfection Of Appeal, Judgment And Sentencing

Nature of Case (Subject matter                                                  Was the trial by:           jury or    non-jury?
                                       Intoxication Offenses
or type of case):                                                               Date notice of appeal filed in trial court: 06/30/2017
Type of Judgment: Jury Trial
                                                                                If mailed to the trial court clerk, also give the date mailed :
Date trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 06/13/2017
Offense charged: Driving While Intoxicated                                      Punishment assessed: 1 year community supervision

Date of offense:    5/26/2015                                                   Is the appeal from a pre-trial order?        Yes       No
Defendant's plea: Not Guilty                                                    Does the appeal involve the constitutionality or the validity of a
                                                                                statute, rule or ordinance?
If guilty, does defendant have the trial court's certificate to appeal?
                                                                                    Yes        No
   Yes        No

VI. Actions Extending Time To Perfect Appeal


Motion for New Trial:                  Yes         No   If yes, date filed:
Motion in Arrest of Judgment:          Yes         No   If yes, date filed:
Other:       Yes      No                                If yes, date filed:
If other, please specify:


VII. Indigency Of Party: (Attach file-stamped copy of motion and affidavit)

Motion and affidavit filed:           Yes      No        NA         If yes, date filed:
Date of hearing:                                         NA
Date of order:                                           NA
Ruling on motion:           Granted         Denied       NA         If granted or denied, date of ruling:
 VIII. Trial Court And Record

Court:     County Court at Law Number (1)                                 Clerk's Record:
County: Montgomery County                                                 Trial Court Clerk:        District      County
Trial Court Docket Number (Cause no):          16-311601                  Was clerk's record requested?           Yes      No
Trial Court Judge (who tried or disposed of the case):                    If yes, date requested: 07/10/2017
                                                                          If no, date it will be requested:
First Name:       Michael                                                 Were payment arrangements made with clerk?
Middle Name:                                                                                                       Yes      No   Indigent
Last Name:        Watson
Suffix:




Reporter's or Recorder's Record:
Is there a reporter's record?      Yes     No
Was reporter's record requested?         Yes     No
Was the reporter's record electronically recorded?       Yes      No
If yes, date requested: 07/10/2017
Were payment arrangements made with the court reporter/court recorder?              Yes        No      Indigent



    Court Reporter                         Court Recorder
    Official                               Substitute


First Name:       Graciela
Middle Name:
Last Name:        Caka
Suffix:



                                                     Add Court Reporter
1X. Related Matters

List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number:                                                                         Court:

Style:

         Vs.


                                                       Add Another Related Matter




X. Signature




Signature of counsel (or pro se party)                                               Date:              12/13/2017


Printed Name: Brian Christopher Burns                                                State Bar No: 24048374


Electronic Signature: /s/ Brian C. Burns                                             Name: Brian Christopher Burns
         (Optional)




XI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the above lead counsel for all parties to the trial court's
order or judgment as listed on page 1 by                          .



Signature of counsel (or Pro Se Party)                          Electronic Signature: /s/ Brian C. Burns
                                                                        (Optional)

                                                                State Bar No.:               24048374